DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 01/15/2020, has been entered and carefully considered. Claims 1 and 26-27 are amended. Claims 1-15 and 23-34 are currently pending.
	
REASONS FOR ALLOWANCE
3. 	Claims 1-15 and 23-34 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for controlling reception of a first channel and a second channel based on a set of switching parameters.
The independent claims 1, 26 and 27 recites, inter alia, the configured set of switching parameters includes each of: a type of the second channel to be transmitted, a size of data to be transmitted or received, a set timing advance value, a radio network temporary identifier (RNTI) that is used for scrambling of a downlink control channel that includes scheduling information, and a search space in which a downlink control channel that includes scheduling information is mapped, sets a control mode of the communication controller to a first mode or a second mode based on setting information 
Applicant has amended independent claims 1, 26 and 27, with claim limitation “based on an occurrence of a predetermined condition, compares the predetermined condition to the configured set of switching parameters and switches the control mode to the first mode in accordance with at least one switching parameter from the configured set of switching parameters”. The switching parameters including each of: a type of the second channel to be transmitted, a size of data to be transmitted or received, a set timing advance value, a radio network temporary identifier (RNTI) that is used for scrambling of a downlink control channel that includes scheduling information, and a search space and compares the predetermined condition to the configured set of switching parameters to switch the control mode to the first mode in accordance with at least one switching parameter from the configured set of switching parameters, is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the Arguments/Remarks filed 11/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140334403, Park et al. disclose method for receiving information for interference cancellation of a mobile station.
US 20150249972, You disclose Method and user device for receiving uplink control information, and method and base station for transmitting uplink control information.
US 20150249980, You disclose Method and user device for receiving uplink control information, and method and base station for transmitting uplink information.
3GPP TR 38.913, V0.4.0 (2016/06) disclose spectrum flexibility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413